DETAILED ACTION
Claims 45-47, 49, 50, 52-57, and 59-63 are presented for examination.
Claims 45, 49, 52, and 61 are amended.
Claims 1-44, 48, 51, 58, and 64 are canceled.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
The rejection Applicant's arguments, see Remarks pages 14-20, filed on February 16, 2022, in response to the Final Rejection mailed on November 24, 2021, have been fully considered and are persuasive. The previous rejections have been withdrawn.

Allowable Subject Matter
Claims 45-47, 49, 50, 52-57, and 59-63 (renumbered as claims 1-16) are allowed.
The following is an examiner's statement of reason for allowance:
Amended claims 45-47, 49, 50, 52-57, and 59-63 are allowable over prior art since the prior art reference(s) taken individually or in combination fail to particularly disclose, fairly suggests, or render obvious the following italic limitations:
In claim 45, “…determining, …, whether a first serving network element occupies a respective operating channel or not, …, wherein reception of a downlink control information on a physical downlink control channel indicates that the serving network element is occupying the operating channel; … performing the hidden node detection measurement of a hidden node that is not visible to the first serving network element, … transmitting the hidden node detection measurement results to a second serving network element, wherein … measurement results comprise information indicating whether the hidden node detection measurement of the hidden node exceeds a given threshold” and in combination with other recited limitations in claim 45.

Note that the first closest prior art of record is Chen et al., (hereinafter Chen), U.S. Publication No. 2015/0172950, which discloses a method for performing the hidden node detection measurement of a hidden node that is not visible to the first serving network element, in the determined resources [fig. 9, paragraphs 0092, 0096, 0117, 0116]. The cited portions of Chen do not disclose wherein reception of a downlink control information on a physical downlink control channel indicates that the serving network element is occupying the operating channel; performing the hidden node detection measurement of a hidden node that is not visible to the first serving network element, and transmitting the hidden node detection measurement results, wherein measurement results comprise information indicating whether the hidden node detection measurement of the hidden node exceeds a given threshold. Therefore, Chen fails to disclose or render obvious the above italic limitations as claimed.

Note that the second closest prior art of record is Novlan et al., (hereinafter Novlan), U.S. Publication No. 2016/0135148, which discloses a method for performing the hidden node detection measurement of a hidden node, wherein the hidden node paragraphs 0079-0081, 0083, 0095]. The cited portions of Novlan do not disclose wherein reception of a downlink control information on a physical downlink control channel indicates that the serving network element is occupying the operating channel; performing the hidden node detection measurement of a hidden node that is not visible to the first serving network element, and transmitting the hidden node detection measurement results, wherein measurement results comprise information indicating whether the hidden node detection measurement of the hidden node exceeds a given threshold. Therefore, Novlan fails to disclose or render obvious the above italic limitations as claimed.

In view of the above, none of the prior arts Chen or Novlan disclose or render obvious individually or in combination the above italic limitations as claimed.

Claims 49, 52, and 61, includes similar features of claim 45 and are therefore allowable over prior art since the prior art reference(s) taken individually or in combination fail to particularly disclose, fairly suggests, or render obvious the italic limitation above, and in combination with other limitations.

Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACKIE ZUNIGA ABAD whose telephone number is (571)270-7194. The examiner can normally be reached Monday - Friday, 8:00am - 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, IAN MOORE can be reached on 571-272-3085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance 



/JACKIE ZUNIGA ABAD/           Primary Examiner, Art Unit 2469